Citation Nr: 1724858	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-42 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for peroneal nerve palsy with right foot drop.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran had active military service from August 1967 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified at a hearing before the undersigned in April 2014.  The transcript of the hearing has been associated with the claims file.  The case was previously before the Board in June 2014 and October 2016 when it was remanded for further development.


FINDINGS OF FACT

1.  The Veteran developed peroneal nerve palsy with right foot drop due to right total knee arthroplasty performed by VA.

2.  The evidence is at least in equipoise that the Veteran's development of peroneal nerve palsy with right foot drop due to right total knee arthroplasty was not reasonably foreseeable.


CONCLUSION OF LAW

Compensation under 38 C.F.R. § 1151 for peroneal nerve palsy with right foot drop is warranted.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking benefits for peroneal nerve palsy with right foot drop, which he claims is the result of a right total knee arthroplasty (TKA) performed by VA.  

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability ... were service-connected" if the additional disability was not the result of wilful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B); see Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013).  Carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in VA hospital care or medical or surgical treatment is established when hospital care or medical or surgical treatment caused the veteran's additional disability and VA either "failed to exercise the degree of care that would be expected of a reasonable health care provider" or furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1)(i), (ii).  Alternatively, to establish that the proximate cause of a disability was an event not reasonably foreseeable, the evidence must demonstrate that a reasonable health care provider could not have foreseen the event.  38 C.F.R. § 3.361(d)(2).  The event does not have to be "completely unforeseeable or unimaginable" but it must "be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided."  38 C .F.R. § 3.361(d)(2); see Schertz v. Shinseki, 26 Vet. App. 362 (2013).

The Veteran underwent a right TKA in December 2007.

In an April 2008 treatment note the Veteran was noted to be five months status post right TKA.  The Veteran noted onset of partial foot drop sometime since the prior visit.  The impression was right peroneal palsy, very unusual to have onset this late.  The Veteran denied wearing a brace or recent trauma to the knee.

In a July 2008 treatment note the impression was status post right TKA with mild residual peroneal nerve injury of unknown onset, with mild foot slap and subjective complaints. 

In an October 2008 treatment note the Veteran was noted to have right peroneal nerve palsy status post TKA for valgus knee.

In a December 2008 neurology electromyography (EMG) consultation note it was reported that right peroneal and tibial motor studies were within normal limits.  EMG of the right leg showed no abnormal insertional potentials but motor units in the peroneal distribution were "neuropathic" in configuration and reduced in number.  The provider noted that this was consistent with peroneal neuropathy that is showing recovery.  Peripheral nerve injuries typically improve for up to two years so the Veteran may still gain some functional improvement but given it has been a year he is not likely to return to full strength.  The Veteran was diagnosed with peroneal neuropathy right, recovered.  

In a treatment note dated in December 2008 the Veteran was noted to be status post right TKA for valgus deformity with persistent foot drop.  The diagnosis was peroneal neuropathy, right, recovered.  In an addendum it was noted that the Veteran was almost one year status post right total knee.  He still had on-going complaints with right foot slap, fatigue, pain with AFO, knee was doing well.  The overall prognosis for full nerve recovery remained unknown as he was not yet one year out from surgery.

In a treatment note dated in May 2009 the Veteran was noted to have severe valgus knee deformity status post right TKA with partial peroneal nerve palsy.  

A January 2010 VA treatment note indicates that the Veteran sustained a right peroneal nerve injury in conjunction with his first right TKA performed in December 2007, with residual weakness in the right lower extremity.  It was expected that the Veteran would have permanent weakness and no further recovery.

The Veteran was afforded a VA examination in March 2010.  The examiner noted that the records revealed that the peroneal nerve palsy began after December 2007 knee surgery.  After examination the Veteran was diagnosed with peroneal nerve palsy with right foot drop.  The etiology of the problem was reported as damage during surgery. 

The Veteran was afforded a VA examination in May 2011; however, the examiner indicated he could not render an opinion without resorting to mere speculation because the matter had medicolegal aspects and was in the province of a medicolegal specialist.

In December 2011 a VA medical opinion was obtained.  The examiner opined that it is at least as likely as not that the Veteran's diagnosed right foot drop was related to the total right knee surgery performed at the VA in December 2007.  The rationale was that the pre-operative evaluation did not reveal evidence of foot drop and that the Veteran developed right foot drop post operative.  An EMG in December 2008 revealed right peroneal nerve injury.  The examiner opined that the right foot drop at least as likely as not did not result from negligence, carelessness, lack of proper skill, or error in judgment.  The rationale provided was that all operative reports and post-operative reports were reviewed.  The examiner reported that peroneal nerve damage is an unusual, but known complication of total knee replacement surgery.  

A VA medical opinion was obtained in August 2014.  The examiner rendered the opinion that it is less likely than not that the proximate cause the right peroneal palsy with foot drop was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment.  There was no evidence in the discharge summary or operative report that any of these issues occurred during treatment.  Further, it was clear from the pre-operative evaluation that the Veteran had a valgus deformity of the knee, and this was the factor most highly correlated with peroneal nerve palsy after TKA.

The examiner continued to indicate that generally, nerve problems occur with enough frequency after any surgery that they are generally disclosed as a possible risk, so a reasonable health care provider would generally mention them.  Whether this was specifically mentioned in the Veteran's case was impossible for the examiner to say, as the examiner was not privy to the conversation between the surgeon and the Veteran.  The examiner noted that a treatment note dated in October 2007 by the surgeon stated that the risks of surgery were described and the Veteran wished to proceed with surgery. 

In a VA treatment note dated in November 2014 the Veteran was noted to be status post right TKA with foot drop, 2007 and 2009.  

Pursuant to the most recent Board remand, a VA medical opinion was obtained in October 2016.  The examiner rendered the opinion that it was less likely than not that the proximate cause of the right peroneal palsy with foot drop was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment.  The Veteran had the right TKA in December 2007, and did not develop the peroneal palsy until April 2008.  Notes from his post-operative visit in February 2008 state he was doing well.  If the palsy were due to carelessness, etc., on the part of the surgeon, the palsy would have been noted immediately post-operative.  The cause of peroneal palsy after TKA is usually not clearly understood in most cases.  The examiner noted that obesity is a risk factor and the Veteran is obese.

In response to the question concerning the likelihood that a "reasonable health care provider" would have considered right peroneal palsy with foot drop to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with such treatment, the examiner rendered the opinion that peroneal palsy is a rare occurrence after TKA per medical literature review, and thus not something that would ordinarily be covered in standard pre-operative consent.

The Board finds that entitlement to compensation under 38 U.S.C. § 1151 for peroneal nerve paralysis with foot drop is warranted.  As noted above, the Veteran was diagnosed with peroneal nerve palsy with right foot drop and the etiology of the problem was reported as damage during the Veteran's surgery.  As such, the Veteran has additional disability resulting from surgical treatment provided by VA.

Examiners have rendered the opinion that the additional disability is not a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA furnishing the treatment.

There are both positive and negative opinions as to whether the additional injury was reasonably foreseeable.  The December 2011 VA examiner noted that peroneal nerve damage is unusual, but a known complications of total knee replacement surgery.  In August 2014 a VA examiner stated that nerve problems occurred with enough frequency after any surgery that they were generally disclosed as a possible risk.  However, in October 2016, a VA examiner stated that peroneal palsy is a rare occurrence after TKA per medical literature review, and thus not something that would ordinarily be covered in standard pre-operative consent.  

As noted above, the event does not have to be completely unforeseeable or unimaginable, but one that an objective reasonable health care provider would conclude that the additional injury in question is "an ordinary risk of treatment that would be disclosed in connection with informed consent procedures."  Schertz, 26 Vet. App. at 368.  Thus, the Board finds that the evidence is at least in equipoise that the disability was a rare occurrence that would not ordinarily be covered in standard pre-operative consent and the Veteran's development of peroneal nerve paralysis with foot drop was not an event that was reasonably foreseeable from undergoing the TKA surgery.  Therefore, entitlement to compensation pursuant to 38 U.S.C. § 1151 for peroneal palsy with right foot drop is granted.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for peroneal nerve palsy with right foot drop, is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


